Exhibit 10.1

Award No. US909867

The Gap, Inc.

CEO PERFORMANCE SHARE AGREEMENT

The Gap, Inc. (the "Company") hereby grants to Glenn Murphy (the "Employee"), an
award (the "Award") of Performance Shares, which represent the right to receive
shares of the Company's common stock, $0.05 par value (the "Shares") subject to
the fulfillment of performance and vesting conditions and the other conditions
provided for hereunder. This Award is granted pursuant to The Gap, Inc. 2011
Long-Term Incentive Plan (the "Plan") and is subject to all of the terms and
conditions contained in this CEO Performance Share Agreement, the resolutions of
the Compensation and Management Development Committee (the "Committee") of the
Board of Directors of the Company dated May 4, 2012 (the "Committee
Resolutions"), Appendix A hereto and Appendix B hereto (collectively, the
"Agreement"). The date of this Agreement is May 4, 2012 ("Date of Grant").
Subject to the provisions of the Agreement and of the Plan, the principal
features of this Award are as follows:

Number of Performance Shares at Threshold Performance:

0



Number of Performance Shares at Target Performance:

1,000,000



Maximum Number of Performance Shares:

2,000,000



Performance Goals:

The actual number of Shares to be earned under this Award will be determined
based on attainment of annual corporate earnings goals over 3 years described in
the Committee Resolutions (the "Performance Goals"). The earnings goals and the
extent to which they have been achieved will be determined by the Committee, in
its sole discretion.



Date Performance Shares Scheduled to Vest

: To the extent that the Performance Goals are achieved and Shares are earned,
as determined and certified by the Committee, then 100% of the earned Shares
shall vest on January 31, 2015.



Date(s) Performance Shares are Paid: 

To the extent that the Performance Goals are achieved and Shares are earned, as
determined and certified by the Committee, then 100% of the earned Shares shall
be paid based on the later to occur of (i) April 30, 2015 and (ii) the
Employee's separation from service.  If the payment event is April 30, 2015, the
shares shall be paid on such date.  If the payment event is separation from
service, the shares will be paid on the 90th calendar day following such
separation, subject to paragraph 3(d) of Appendix A.  The applicable payment
date is herein referred to as the "Payment Date."  For this purpose, "separation
from service" shall have the meaning set forth in Section 409A of the Internal
Revenue Code of 1986, as amended.



As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vesting date of the Performance Shares. For example, if Employee's
Termination of Service occurs before January 31, 2015, except as set forth in
paragraph 4 or 5 of Appendix A, this Award will terminate at the same time as
such termination. Important additional information on vesting and forfeiture of
the Performance Shares covered by this Award including those due to changes in
employment is contained in paragraphs 3 through 6 of Appendix A.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
in duplicate, to be effective as of the date first above written.

THE GAP, INC.

Dated: May 4, 2012 /s/ Michelle Banks

My signature below indicates that I understand that this Award is 1) subject to
all of the terms and conditions of this Agreement (including the Committee
Resolutions and the attached Appendix A and Appendix B) and of the Plan, 2) not
considered salary, nor is it a promise for future grants of Performance Shares,
3) not a term or condition of my employment with the Company (or one of its
Affiliates), and 4) made at the sole discretion of the Company.

EMPLOYEE

Dated: May 4, 2012 Signature: /s/ Glenn K. Murphy

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES



Grant of Performance Shares. The Company hereby grants to the Employee as a
separate incentive that is not in lieu of any salary or other compensation for
his or her services, an Award with respect to the number of Performance Shares
set forth on page 1 of this Agreement, subject to all the terms and conditions
in this Agreement and the Plan. Employee understands and agrees that this Award
does not guarantee any future Performance Share grants and that grants are made
at the sole discretion of the Company. Company's Obligation to Pay. Unless and
until a Performance Share has vested in accordance with the terms hereof, the
Employee will have no right to payment of a Share with respect to the
Performance Share. Prior to actual payment of any Shares pursuant to vested
Performance Shares, each Performance Share represents an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company. No
Shares shall be issued until after the Performance Shares have vested in
accordance with the terms hereof and shall be issued in accordance with the
settlement terms hereof. Notwithstanding Section 9.6 of the Plan, the
Performance Shares will only be settled, if at all, in Shares, provided that to
the extent a fractional share is earned, the number of Shares paid shall be
rounded down to the nearest whole number and no fractional Share shall be
issued. Vesting of Performance Shares and Issuance of Shares.
 a. Subject to paragraphs 4, 5 and 6, the Performance Shares subject to this
    Agreement will vest (as to the number of Performance Shares determined by
    the Committee based on the extent to which the Performance Goals have been
    achieved) on January 31, 2015, but only if the Employee has been
    continuously employed by, or providing consulting services to, the Company
    or one of its Affiliates from the date of this Award until January 31, 2015.
    Subject to paragraphs 4 and 5, if Employee has had a Termination of Service
    prior to such date, the Award shall terminate as set forth in paragraph 6.
 b. On the Payment Date, one Share shall be issued for each vested Performance
    Share.
 c. If the Committee, in its discretion, accelerates the vesting of the balance,
    or some lesser portion of the balance, of the Performance Shares, the
    payment of such accelerated Performance Shares nevertheless shall be made on
    the Payment Date.
 d. Notwithstanding the foregoing, if the Performance Shares are settled upon
    Employee's "separation from service" (within the meaning of Section 409A)
    and if (i) Employee is subject to U.S. income tax, and (ii) Employee is a
    "specified employee" within the meaning of Section 409A at the time of such
    separation from service, then any such Performance Shares otherwise payable
    within the six (6) month period following Employee's separation from service
    instead will be paid on the date that is six (6) months and one (1) day
    following the date of Employee's separation from service, unless the
    Employee dies following his or her separation from service prior to such
    time, in which case, the Performance Shares will be paid to the Employee's
    estate (or beneficiary) upon his or her death, subject to paragraph 7. For
    purposes of this Agreement, "Section 409A" means Section 409A of the U.S.
    Internal Revenue Code of 1986, as amended, and any final Treasury
    Regulations and other Internal Revenue Service guidance thereunder, as each
    may be amended from time to time ("Section 409A"). This paragraph 3(d) shall
    only apply to the extent necessary to avoid adverse consequences under
    Section 409A.
 e. It is the intent of this Agreement to comply with the requirements of
    Section 409A so that none of the Performance Shares granted under this
    Agreement or the Shares issued in payment thereof will be subject to the
    additional tax or other adverse consequences imposed under Section 409A, and
    any ambiguities herein will be interpreted to so comply.
 f. No fractional Shares shall be issued under this Agreement. To the extent a
    fractional share is earned, the number of Shares paid shall be rounded down
    to the nearest whole number and no fractional Share shall be issued.

4. Certain Terminations in Fiscal Year 2014.  In the event of the Employee's
Termination of Service in the Company's 2014 fiscal year (whether or not in
connection with a Change-in-Control (as defined in the Employment Agreement) (i)
by the Company other than for Cause, death or Disability or (ii) by the Employee
for Good Reason or a Material Diminution of Responsibilities (each, a
"Qualifying Termination"), the Performance Shares shall automatically and
without the exercise of discretion by the Committee continue to vest as if such
Termination of Service had not occurred, and shall be settled, on the Payment
Date in a number of Shares determined by the extent that the Performance Goals
have been achieved for the entire Performance Period (as defined in the
Committee Resolutions), less a number of Shares having a fair market value on
the Payment Date equal to $9,777,500. For this purpose, such reduction shall be
applied until exhausted first against the vested portion of the Performance
Shares earned on account of fiscal year 2012 performance, second against the
vested portion of the Performance Shares earned on account of fiscal year 2013
performance, and last against the vested portion of the Performance Shares
earned on account of fiscal year 2014 performance. For purposes of this
paragraphs 4 and 5, "Cause," "Disability," "Good Reason" and "Material
Diminution of Responsibilities" shall have the meaning set forth in the
Employee's Amended and Restated Employment Agreement with the Company effective
as of July 25, 2007, as amended December 1, 2008 and February 9, 2009 (the
"Employment Agreement").

5. Change in Control Termination in Fiscal Year 2012 or 2013. In the event of
the Employee's Termination of Service in the Company's 2012 or 2013 fiscal year
(i) by the Company other than for Cause, death or Disability or (ii) by the
Employee for Good Reason or a Material Diminution of Responsibilities, in each
case, within 12 months following a Change-in-Control (as defined in the
Employment Agreement) or within 60 calendar days prior to a Change-in-Control,
the Performance Shares attributable to the fiscal year in which such termination
occurs and any prior fiscal year in the Performance Period (as defined in the
Committee Resolutions) shall automatically and without the exercise of
discretion by the Committee become vested, and shall be settled, on the Payment
Date in a number of Shares determined by the extent that the Performance Goals
have been achieved through the end of the fiscal year of such termination and
any prior year in the Performance Period as applicable and set forth in the
Committee Resolutions; provided, however, that (i) the number of shares
attributable to any fiscal year in which the Employee was continuously employed
by the Company for less than the full fiscal year shall be pro-rated based on
the percentage of days in such fiscal year in which the Employee was so employed
and (ii) the total number of shares payable under this paragraph 5 shall be
reduced by a number of Shares having a fair market value on the Payment Date
equal to $9,777,500. For this purpose, such reduction shall be applied until
exhausted first against the vested portion of the Performance Shares earned on
account of fiscal year 2012 performance and second, if applicable, against the
vested portion of the Performance Shares earned on account of fiscal year 2013
performance. The Performance Shares attributable to the fiscal year(s) after
which such termination occurs shall be forfeited.

6. Termination of Service. Notwithstanding any contrary provision of this
Agreement and except as set forth in paragraphs 3, 4 or 5, the balance of
Performance Shares that have not vested will be forfeited and cancelled
automatically at the time of the Employee's Termination of Service. For purposes
of this Agreement, Termination of Service shall have the meaning set forth in
the Plan and be determined by reference to Employee's active service without
reference to any other agreement, written or oral, including Employee's contract
of employment (if any). Thus, in the event of Employee's Termination of Service
(whether or not in breach of local labor laws), unless otherwise expressly
provided for under this Agreement, Employee's right to vest in the Performance
Shares under the Plan, if any, will terminate effective on Employee's
Termination of Service and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of "garden
leave" or similar period pursuant to local law); the Committee shall have the
exclusive discretion to determine when the Employee has incurred a Termination
of Service.

7. Withholding Taxes. Regardless of any action the Company or Employee's
employer (the "Employer") takes with respect to any or all income tax, social
insurance, payroll tax, or other tax-related items related to the Employee's
participation in the Plan and legally applicable to the Employee ("Tax-Related
Items"), the Employee acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by the Employee is and remains the Employee's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Employee further acknowledges that the Company and/or the Employer (a)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Shares,
including the grant or vesting of the Performance Shares, the subsequent sale of
Shares acquired under the Plan and the receipt of dividends, if any; and (b)
does not commit to and is under no obligation to structure the terms of the
Performance Shares or any aspect of the Performance Shares to reduce or
eliminate the Employee's liability for Tax-Related Items, or achieve any
particular tax result. Further, if Employee has become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

No payment will be made to the Employee (or his or her estate) for the
Performance Shares unless and until satisfactory arrangements (as determined by
the Committee) have been made by the Employee with respect to the payment of any
Tax-Related Items obligations of the Company and/or the Employer with respect to
the Performance Shares. In this regard, the Employee authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following:

(a) withholding from Employee's wages or other cash compensation paid to
Employee by the Company or the Employer; or

(b) withholding from proceeds of the sale of Shares acquired upon vesting of the
Performance Shares, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Employee's behalf pursuant to this authorization);
or

(c) withholding in Shares to be issued upon payment of the Performance Shares;
or

(d) surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.

If the obligation for Tax-Related Items is satisfied by withholding Shares, for
tax purposes, the Employee is deemed to have been issued the full number of
Shares subject to the Performance Shares, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items due
as a result of the Employee's participation in the Plan. The Employee shall pay
to the Company or Employer any amount of Tax-Related Items that the Company may
be required to withhold or account for as a result of the Employee's
participation in the Plan that cannot be satisfied by one or more of the means
previously described in this paragraph 7. The Employee acknowledges and agrees
that the Company may refuse to issue or deliver the Shares or the proceeds of
the sale of Shares if Employee fails to comply with his or her obligations in
connection with the Tax-Related Items.

It is the Company's current practice to withhold a portion of the Shares
scheduled to be issued pursuant to vested Performance Shares that have an
aggregate market value sufficient to pay the Tax-Related Items. The Company will
only withhold whole Shares and therefore the Employee also authorizes deduction
without notice from salary or other amounts payable to the Employee of cash in
an amount sufficient to satisfy the Employer's remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of the
Payment Date (or other required withholding event), of his or her intent to
satisfy the tax withholding requirement by remitting the full amount of the tax
withholding to the Company on the Payment Date (or other required withholding
event). In the event that Employee provides such written notice and fails to
satisfy the amounts required for the Tax-Related Items by the Payment Date (or
other required withholding event), the Company shall satisfy the tax withholding
requirement pursuant to the first two sentences of this paragraph. However, the
Company reserves the right to withhold for Tax-Related Items pursuant to any
means set forth in this paragraph.

8. Vesting/ Foreign Taxes Due. If Employee is subject to tax in a country
outside the U.S. ("Foreign Country") and if pursuant to the tax rules in such
Foreign Country, Employee will be subject to tax prior to the date that Employee
is issued Shares pursuant to this Agreement, the Committee, in its discretion,
may accelerate settlement of a portion of the Performance Shares to the extent
already earned and vested (including satisfaction of the Performance Goals) and
necessary to pay the foreign taxes due (and any applicable U.S. income taxes due
as a result of the acceleration of settlement) but only if such acceleration
does not result in adverse consequences under Section 409A (as permitted under
Treasury Regulation Section 1.409A-3(j)(4)(xi)) or loss of the performance-based
compensation exception under Section 162(m) of the Code or otherwise cause any
portion of the award to become subject to the deduction limits of Section
162(m).

9. Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee's designated beneficiary to the extent such designation is valid
under applicable law, or if no such beneficiary survives the Employee or no
beneficiary is designated, the person or persons entitled to such distribution
or delivery under the Employee's will or, to the executor of his or her estate.
In order to be effective, a beneficiary designation must be made by the Employee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

10. Conditions to Issuance of Shares. The Shares deliverable to the Employee on
the Payment Date may be either previously authorized but unissued Shares or
issued Shares that have been reacquired by the Company. The Company shall not be
required to issue any Shares hereunder so long as the Company reasonably
anticipates that such issuance will violate Federal securities law, foreign
securities law or other applicable law; provided however, that in such event the
Company shall issue such Shares at the earliest possible date at which the
Company reasonably anticipates that the issuance of the shares will not cause
such violation. For purposes of the previous sentence, any issuance of Shares
that would cause inclusion in gross income or the application of any penalty
provision or other provision of the Internal Revenue Code or foreign tax law
shall not be treated as a violation of applicable law.

11. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Performance Share unless and until Shares have
been issued in accordance with paragraph 3, 4 or 5, recorded on the records of
the Company or its transfer agents or registrars, and delivered to the Employee.
Except as provided in paragraph 12, after such issuance, recordation, and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

12. Adjustments. The Award is subject to adjustment in accordance with Section
4.3 of the Plan.

13. Nature of Grant. In accepting the grant of Performance Shares, the Employee
acknowledges that:

(a) the grant of the Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted repeatedly in the past;

(b) all decisions with respect to future Performance Share grants, if any, will
be at the sole discretion of the Company;

(c) the Employee's participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate his or her employment relationship at any time;

(d) the Employee is voluntarily participating in the Plan;

(e) the Performance Shares are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of the Employee's employment contract,
if any;

(f) the Performance Shares and the Shares subject to the Performance Shares are
not intended to replace any pension rights or compensation;

(g) the Performance Shares are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;

(h) the Performance Shares grant and the Employee's participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Affiliate;

(i) the future value of the Shares is unknown and cannot be predicted with
certainty; further, neither the Company, nor any Affiliate is responsible for
any foreign exchange fluctuation between local currency and the United States
Dollar that may affect the value of the Performance Shares;

(j) in consideration of the grant of the Performance Shares, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Shares resulting from Employee's Termination of Service with the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Employee irrevocably releases the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, the Employee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and

(k) the Performance Shares and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

14. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee's participation in the Plan, or his or her acquisition or sale of the
underlying Shares. The Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Employee's
participation in the Plan before taking any action related to the Plan.

15. Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Employee's
personal data as described in this Agreement by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Employee's participation in the Plan.

The Employee understands that the Company and its Affiliates may hold certain
personal information about the Employee, including, but not limited to, the
Employee's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company or any Affiliate, details of all
Performance Shares or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Employee's favor, for the
exclusive purpose of implementing, administering and managing the Plan
("Personal Data").

The Employee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Employee's
country, or elsewhere, and that the recipient's country may have different data
privacy laws and protections than the Employee's country. The Employee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Personal Data by contacting the Employee's local
human resources representative. The Employee authorizes the recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Employee's participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom the
Employee may elect to deposit any Shares received upon vesting of the
Performance Shares. The Employee understands that Personal Data will be held
only as long as is necessary to implement, administer and manage the Employee's
participation in the Plan. The Employee understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, without cost, by contacting in
writing the Employee's local human resources representative. The Employee
understands that refusal or withdrawal of consent may affect the Employee's
ability to participate in the Plan or to realize benefits from the Performance
Shares. For more information on the consequences of the Employee's refusal to
consent or withdrawal of consent, the Employee understands that he or she may
contact his or her local human resources representative.

16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Terms used in this Agreement that are not defined in this Agreement
will have the meaning set forth in the Plan.

17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Performance Share has
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

18. No Modification of At-Will Status. Employee understands and agrees that this
Agreement does not impact in any way the right of the Employer to terminate or
change the terms of the employment of Employee at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Employee understands and agrees that unless contrary to applicable
local law or there is an employment contract in place providing otherwise, his
or her employment is "at-will" and that either the Employer or Employee may
terminate Employee's employment at any time and for any reason subject to
applicable local law. Employee also understands and agrees that his or her
"at-will" status (if applicable) can only be changed by an express written
contract signed by an authorized officer of the Company and Employee if the
Employee's employer is the Company.

19. Non-Transferability of Award. Except as otherwise herein provided, the
Performance Shares herein granted and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of such Performance Share, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or upon
any attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such Performance Share and the rights
and privileges conferred hereby will immediately become null and void.

20. Binding Agreement. Subject to the limitation on the transferability of the
Performance Share contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the Employee and the Company.

21. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Employee will be addressed to the Employee at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office or
generally recognized international courier such as DHL or Federal Express.

22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

23. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.

25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

26. Notice of Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of California
and no other courts, where this grant is made and/or to be performed.

27. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

28. Language. If the Employee has received this Agreement, including Appendices,
or any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.

29. Appendix B. Notwithstanding any provisions in this Agreement, the
Performance Shares shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for Employee's country. Moreover, if the
Employee relocates to one of the countries included in Appendix B, the special
terms and conditions for such country will apply to the Employee, to the extent
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. As stated above, Appendix B constitutes part of this
Agreement.

30. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Employee's participation in the Plan, on the Performance
Shares and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Employee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

* * *

 

APPENDIX B

ADDITIONAL TERMS AND CONDITIONS OF THE GAP, INC.

PERFORMANCE SHARE AGREEMENT

NON-U.S. EMPLOYEES

Terms and Conditions

This Appendix B includes special terms and conditions applicable to Employee if
Employee resides in one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.

Notifications

This Appendix also includes country-specific information of which Employee
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of May 2011. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that
Employee does not rely on the information noted herein as the only source of
information relating to the consequences of Employee's participation in the Plan
because the information may be out of date at the time that Employee vests in
Performance Shares or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to
Employee's particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, please note that if Employee
is a citizen or resident of a country other than the country in which he or she
is currently working, or transfers employment after grant, the information
contained in this Appendix may not be applicable to Employee.

CANADA

Settlement of Performance Shares. 

Notwithstanding any discretion or anything to the contrary in the Plan, the
grant of the Performance Shares does not provide any right for Employee to
receive a cash payment and the Performance Shares will be settled in Shares
only.



The following provisions will apply to Employees who are residents of Quebec:

Language Consent. 

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.



Les parties reconnaissent avoir exige la redaction en anglais de cette
convention

 ("Agreement"), ainsi que de tous documents executes, avis donnes et procedures
judiciaries intentees, directement ou indirectement, relativement a la presente
convention.



Authorization to Release and Transfer Necessary Personal Information. 

This provision supplements paragraph 15 of Appendix A of the Agreement:



Employee hereby authorizes the Company and the Company's representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Employee further authorizes the Company, its Affiliates and the Committee, which
administers the Plan, to disclose and discuss the Plan with their advisors.
Employee further authorizes the Company and any Affiliate to record such
information and to keep such information in Employee's employee file.

France

Taxation of Award. 

This Award is not intended to be French tax-qualified.



Language Consent.

  In accepting the grant of the Performance Shares and the Agreement which
provides for the terms and conditions of the Performance Shares, Employee
confirms that he or she has read and understood the documents relating to the
Performance Shares (the Plan and the Agreement), which were provided in the
English language. Employee accepts the terms of these documents accordingly.



Consentement Relatif a la Langue Utilisee.

 En acceptant cette attribution gratuite d'actions et ce contrat qui contient
les termes et conditions de cette attribution gratuite d'actions,
l'employe confirme ainsi avoir lu et compris les documents relatifs a cette
attribution (le Plan et le Contrat d'Attribution) qui lui ont ete communiques en
langue anglaise. , L'employe en accepte les termes en connaissance de cause.



Exchange Control Information. 

Employee may hold Shares acquired under the Plan outside of France provided he
or she declares all foreign accounts, whether open, current, or closed, in his
or her income tax return. Furthermore, Employee must declare to the customs and
excise authorities any cash or bearer securities he or she imports or exports
without the use of a financial institution when the value of the cash or
securities is equal to or exceeds 10,000 Euros (for 2011).



HONG KONG

Securities Law Notice.

 The Performance Shares and Shares issued upon vesting (if any) do not
constitute a public offering of securities under Hong Kong law and are available
only to Employees of the Company and its Affiliates. The Agreement, including
this Appendix B, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
"prospectus" for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Award is intended only for the personal use of each
eligible Employee of the Company or its Affiliates and may not be distributed to
any other person. If Employee is in any doubt about any of the contents of the
Agreement, including this Appendix B, or the Plan, Employee should obtain
independent professional advice.



Vesting of Performance Shares and Sale of Shares.

 In the event the Employee's Performance Shares vest and Shares are issued to
the Employee within six months of the date of grant, the Employee agrees that he
or she will not dispose of any of such Shares prior to the six-month anniversary
of the date of grant.



INDIA

Tax Information.

 The amount subject to tax at vesting may be dependent upon a valuation of
Shares from a Merchant Banker in India. The Company has no responsibility or
obligation to obtain the most favorable valuation possible nor obtain valuations
more frequently than required under Indian tax law.



Exchange Control Obligations. 

Employee understands that he or she must repatriate any proceeds from the sale
of Shares acquired under the Plan and any dividends received in relation to the
Shares to India and convert the proceeds into local currency within ninety (90)
days of receipt. Employee will receive a foreign inward remittance certificate
("FIRC") from the bank where he or she deposits the foreign currency. Employee
should maintain the FIRC as evidence of the repatriation of fund in the event
the Reserve Bank of India or the Employer requests proof of repatriation.



INDONESIA

Exchange Control Information. 

If Employee remits proceeds from the sale of Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, Employee must complete a "Transfer Report Form."
The Transfer Report Form should be provided to Employee by the bank through
which the transaction is made.



KOREA

Exchange Control Information. 

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the proceeds to Korea within 18 months of
the sale.



PEOPLE'S REPUBLIC OF CHINA

Mandatory Sale of Shares Upon Vesting. 

By accepting the Performance Shares, the Employee acknowledges and agrees that
the immediate sale of the Shares issued upon the vesting of Performance Shares
is required unless the Company, in its sole discretion, determines otherwise.
Such Shares will be transferred to a brokerage firm designated by the Company
(the "Brokerage Firm"). The Brokerage Firm, on the Employee's behalf, may
thereafter immediately sell the Shares at the prevailing market price pursuant
to any process for the sale set forth by the Company, and deliver the proceeds
less the Tax-Related Items and any broker fees, to the Company or its designee,
which would then remit the net proceeds to the Employee through the Company's or
Affiliate's special purpose bank account in China. As a result of the immediate
sale of Shares as set forth in this Appendix B, no Shares would be delivered to
the Employee, and the Employee would not have any resulting rights as a
shareholder of the Company.



Special Administration in China

.  The Employee's ability to be issued Shares at vesting shall be contingent
upon the Company or its Affiliate obtaining approval from the State
Administration of Foreign Exchange ("SAFE") for Employee's participation in the
Plan (to the extent required as determined by the Company in its sole
discretion) and the establishment of a SAFE-approved bank account. If at the
time of vesting, SAFE approval has not been obtained, the Company may cancel
this award of Performance Shares with no liability, compensation or benefits in
lieu of compensation due to Employee. Employee understands and agrees that he or
she will be required to immediately repatriate the proceeds from the vesting/
immediate sale of Shares to China. Employee further understands that such
repatriation of proceeds may need to be effected through a special foreign
exchange account established by the Company or Affiliate and Employee hereby
consents and agrees that the proceeds from the vesting/ immediate sale of Shares
may be transferred to such special account prior to being delivered to
Employee's personal account. Furthermore, Employee understands that due to SAFE
approval requirements, there may be delays in delivering the proceeds to
Employee, Employee will bear any exchange rate risk during the period between
vesting and when the proceeds are delivered to him or her, Employee may be
required to open a U.S. dollar bank account to receive the proceeds and also
Employee may be required to pay the Company or an Affiliate the taxes due at
vesting prior to receiving the proceeds from vesting/ immediate sale of Shares.



Please note that these special administration procedures will not apply to non
Chinese Nationals.

The provisions above pursuant to which Employee agrees to sell all Shares issued
to him or her immediately when the Shares are issued to him or her upon vesting
at the then current market price is intended to be a plan pursuant to Rule
10b5-1 of the U.S. Securities Exchange Act of 1934 to the extent Employee is
subject to this Act.  By signing the Agreement, Employee represents that he or
she is not aware of any material non-public information about the Company at the
time he or she is signing the Agreement.

SINGAPORE

Securities Law Notice. 

The grant of the Award is made in reliance on section 273(1)(f) of the
Securities and Futures Act (Cap. 289) ("SFA") for which it is exempt from the
prospectus and registration requirements under the SFA.



Director Notification Obligation.

 If Employee is a director, associate director or shadow director (i.e., a
non-director who has sufficient control so that the directors act in accordance
with the directions and instructions of this individual) of the Company's local
entity in Singapore, he or she is subject to notification requirements under the
Singapore Companies Act. Some of these notification requirements will be
triggered by Employee's participation in the Plan. Specifically, Employee is
required to notify the local Singapore company when he or she acquires or
disposes an interest in the Company, including when Employee receives Shares
upon vesting of this Award and when Employee sells these Shares. The
notification must be in writing and must be made within two days of acquiring or
disposing of any interest in the Company (or within two days of initially
becoming a director, associate director or shadow director of the Company's
local entity in Singapore). If Employee is unclear as to whether he or she is a
director, associate director or shadow director of the Company's local entity in
Singapore or the form of the notification, he or she should consult with his or
her personal legal advisor.



 

UNITED KINGDOM

Settlement of Performance Shares. 

Notwithstanding any discretion or anything to the contrary in the Plan, the
grant of the Performance Shares does not provide any right for Employee to
receive a cash payment and the Performance Shares will be settled in Shares
only.



Tax and National Insurance Contributions Acknowledgment. 

The following provision supplements paragraph 10 of the Agreement:



Employee agrees that if Employee does not pay or the Employer or the Company
does not withhold from Employee the full amount of Tax-Related Items that
Employee owes in connection with the vesting of the Award and/or the acquisition
of Shares pursuant to the vesting of the Award, or the release or assignment of
the Award for consideration, or the receipt of any other benefit in connection
with the Award (the "Taxable Event") within ninety (90) days after the Taxable
Event, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by Employee to the Employer, effective
ninety (90) days after the Taxable Event. Employee agrees that the loan will
bear interest at the official rate of HM Revenue and Customs ("HMRC") and will
be immediately due and repayable by Employee, and the Company and/or the
Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to Employee by the Employer, by withholding
in Shares issued upon vesting of the Award or from the cash proceeds from the
sale of such Shares or by demanding cash or a cheque from Employee. Employee
also authorizes the Company to withhold the transfer of any Shares unless and
until the loan is repaid in full.

Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director and
Tax-Related Items are not collected from or paid by Employee within ninety (90)
days of the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Employee on which additional income tax and National
Insurance contributions may be payable. Employee will be responsible for
reporting any income tax and National Insurance contributions due on this
additional benefit directly to HMRC under the self-assessment regime.

 

* * *